     Case 2:18-cv-02736-WBS-CKD Document 36 Filed 06/05/20 Page 1 of 1


 1 Joe Angelo (Bar No. 268542)
   jangelo@gajplaw.com
 2 Gale, Angelo, Johnson, & Pruett, P.C.
   1430 Blue Oaks Blvd., Ste. 250
 3 Roseville, California 95747
   Telephone: 916-290-7778
 4 Facsimile: 916-721-2767

 5 Attorneys for Plaintiff
   Ashley Holloway
 6

 7
                                  UNITED STATES DISTRICT COURT
 8
               EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
 9

10
     ASHLEY HOLLOWAY,                                    Case No.: 2:18-cv-02736-WBS-CKD
11
                    Plaintiff,
12                                                       ORDER
13          vs.

14 I.C. SYSTEMS, INC., et. al.
               Defendants.
15

16
            Pursuant to the stipulation of the Parties, I.C. Systems, Inc. is dismissed with prejudice and
17
     each party shall bear its own attorneys’ fees and costs.
18

19
            IT IS SO ORDERED.
20
     Dated: June 4, 2020
21

22

23

24

25

26
27

28

                                                        1
                                              [PROPOSED] ORDER
